—In an action to recover damages for personal injuries, the defendant John Speedling appeals from an order of the Supreme Court, Dutchess County (Bernhard, J.), dated May 29, 1998, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the appellant’s motion for summary judgment in this case involving a multiple-vehicle automobile accident. The plaintiff alleged that the vehicle operated by the defendant Jeffrey Betts came into contact with the rear of the appellant’s vehicle, and that the appellant’s vehicle came into contact with the rear of the plaintiffs vehicle. Since the plaintiff testified that her vehicle was impacted twice from the rear, there is a question of fact as to how the accident occurred, and whether the appellant was negligent (see, e.g., Sanford v Stillitano, 241 AD2d 489). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.